UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7969



LAWRENCE E. GRIFFIN,

                                            Plaintiff - Appellant,


          versus


MARK WARNER, Governor; ROBERT C. SCOTT,
Congressman; OFFICE OF THE ATTORNEY GENERAL;
CIRCUIT COURT OF THE CITY OF ALEXANDRIA,
VIRGINIA; COMMONWEALTH OF VIRGINIA; N. L.
CONNOR, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-515)


Submitted: April 29, 2004                      Decided:   May 4, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence E. Griffin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lawrence E. Griffin appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find that this

appeal is frivolous.     Accordingly, we dismiss the appeal on the

reasoning of the district court.         See Griffin v. Warner, No.

CA-03-515 (E.D. Va. Dec. 8, 2003).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            DISMISSED




                                - 2 -